December 10th, 1816,
Judge Roane
pronounced the Court’s opinion, oa follows:
The Court, (not deciding whether the Act of January 10th 1815, concerning Writs of Habeas Corpus, .gives a right of appeal to this Court, by means of a Writ of Error to the defendant to such Writ of Habeas Corpus, as well as to the prisoner, in the case of a confinement like that now in question,) is of opinion, that the right of appeal, given to the Attorney General by the 11th Section of the said Act, is confined to the case of persons held in service of this State, or of the United States ; by which the Court understands military service, or at least a service different from, and of greater urgency than the confinement of the Appellees now in question. On this ground, the Court is of opinion that the said Act did not warrant the Writs of Error in these cases; and they were impmvidently awarded. It is therefore ordered that the same be dismissed.